DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/311,816, filed on December 20, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 3/27/20, 5/13/20, 10/30/20, 1/4/21, 6/1/21 and 9/13/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-7 are objected to because of the following informalities: 1) the phrase "part of…" should read "a part of …" (claim 3, lines 8 and 14); 2) inconsistent terminology: "the support substrate" should read "the conductive support substrate" (claim 3, last line).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "metal bonding layer therebetween", as recited in claims 1 and 3, is unclear as to metal bonding layer between which two elements applicant refers.
The claimed limitation of "a semiconductor optical device", as recited in claims 2 and 4-7, is unclear as to whether said limitation is the same as or different from "a semiconductor optical device", as recited in claims 1 and 3, respectively.
The claimed limitation of "an exposed surface of the semiconductor laminate", as recited in claim 3, line 13, is unclear as to whether said limitation is the same as or different from "a surface of the semiconductor laminated is exposed", as recited in claim 3, line 11.
The claimed limitation of "layers", as recited in claim 5, is unclear as to whether said limitation is the same as or different from "a plurality of InGaAsP-based III-V compound semiconductor layers", as recited in claim 3.
The claimed limitation of "an InGaAsP-based III-V compound semiconductor containing at least In and P", as recited in claim 5, is unclear as to whether said limitation is the same as or different from "a plurality of InGaAsP-based III-V compound semiconductor layers containing at least In and P", as recited in claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (2011/0089440).
Park shows in Figs. 6-12 and related text a method of manufacturing a semiconductor optical device, comprising: 
a step of forming a semiconductor laminate 20 in which a plurality of InGaAsP-based III-V compound semiconductor layers containing at least In and P are stacked ([0054] and [085]), on an InP growth substrate 121 ([0082]; Fig. 6); 
a step of bonding the semiconductor laminate to a conductive support substrate 110 formed from a Si substrate with at least a metal bonding layer 112 therebetween ( [0099]; Fig. 10); and 
a step of removing the InP growth substrate (Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (2011/0089440) in view of Miyachi et al. (2013/0248918).
Park disclosed substantially the entire claimed invention, as applied to claim 1 above, except a grinding step of grinding the conductive support substrate to a thickness in a range of 80 [Symbol font/0x6D]m or more and less than 200 [Symbol font/0x6D]m.
Miyachi et al. teach in Figs 1A-1K and related text a grinding step of grinding the conductive support substrate 12 to a thickness ([0050]).

Park and Miyachi et al. are analogous art because they are directed to a method of manufacturing a semiconductor optical device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park with the specified feature(s) of Miyachi et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a grinding step of grinding the conductive support substrate to a thickness, as taught by Miyachi et al. and the thickness in a range of 80 [Symbol font/0x6D]m or more and less than 200 [Symbol font/0x6D]m, in Park's device, in order to form a desired thin type of the device and optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2, as best understood, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,205,739 in view of Miyachi et al. (2013/0248918). 
As for claims 1 and 2, claim 14 of U.S. Patent No. 11,205,739 show method of manufacturing a semiconductor optical device, comprising: 
a step of forming a semiconductor laminate in which a plurality of InGaAsP-based III-V compound semiconductor layers containing at least In and P are stacked, on an InP growth substrate (lines 6-9); 
a step of bonding the semiconductor laminate to with at least a metal bonding layer therebetween (lines 14-17); and 
a step of removing the InP growth substrate (lines 18-19).

Miyachi et al. teach in Figs 1A-1K and related text: 
As for claim 1, the conductive support substrate12 formed from a Si substrate ([0044], lines 3-5).

As for claim 2, a grinding step of grinding the conductive support substrate 12 to a thickness (Fig. 1K; [0050]).
Miyachi et al. do not disclose the thickness in a range of 80 [Symbol font/0x6D]m or more and less than 200 [Symbol font/0x6D]m.
U.S. Patent No. 11,205,739 and Miyachi et al. are analogous art because they are directed to a method of manufacturing a semiconductor optical device and one of ordinary skill in the art would have had a reasonable expectation of success to modify U.S. Patent No. 11,205,739 with the specified feature(s) of Miyachi et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a Si substrate as the conductive support substrate and to include a grinding step of grinding the conductive support substrate to a thickness, as taught by Miyachi et al. and the thickness in a range of 80 [Symbol font/0x6D]m or more and less than 200 [Symbol font/0x6D]m, in U.S. Patent No. 11,205,739's device, in order to ease integration of electronic applications, reduce manufacturing costs, form a desired thin type of the device and optimize the performance of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Allowable Subject Matter
Claims 3-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a fourth step of removing the contact layer of the exposed area so that a surface of the semiconductor laminate is exposed, thereby forming a contact .
Claims 3-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MEIYA LI/Primary Examiner, Art Unit 2811